Per Cuetam:
This is a case of a distribution by the orphans’ court, of the proceeds of real estate of the decedent sold by the executor. The claim was not barred by tire statute of limitations at the time of the death of the testator. By his death it became a lien on all the real estate of which he died seised. It so continued for a period of five years from his death. In Pennsylvania, lands are assets for the payment of debts. On a sale of lands on which this claim was a lien, it was clearly entitled to be paid opt of the proceeds.
*252Decree affirmed and appeal dismissed, at the costs of the appellant